DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of claims 18-28 in the reply filed on 07/12/22 is acknowledged.  The traversal is found persuasive. However, the restriction requirement as set forth in the Office action mailed on 05/12/22 is hereby withdrawn.
The office action of the examination of claims 18-39 is set forth below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 18-39 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,790,275.  Although the conflicting claims are not identical, they are not patentably distinct from each other because as follows: both U.S. Patent and instant application claimed an electronic device comprising a first doped region (e.g., collector) and a second doped region (e.g., emitter) both having the first conductivity type, with a third doped region (e.g., a base) having the second conductivity type within the second doped region, wherein the first doped region extends below and lateral to the third doped region. At least one row of deep trench (DT) isolation islands are within the first doped region each including a dielectric liner extending along a trench sidewall from the semiconductor surface layer to the buried layer (BL) with an associated deep doped region extending from the semiconductor surface layer to the BL. Specifically, claims 1-23 of U.S. No. 10,790,275 discloses an electronic device, comprising: a 
semiconductor substrate having a first conductivity type (claim 13, lines 1-3 and claim 22, lines 1-2); an emitter (e.g., second doped region) and a base (e.g., third doped region) formed within the semiconductor substrate (claim 13, lines 5-10); a deep-doped region having a second opposite conductivity type, the deep-doped region extending to a buried layer having the second conductivity type (claim 13, lines 15-17); an array of deep trench islands within the deep-doped region, the deep trench islands conductively isolated from the buried layer (claim 13, lines 11-14); and a collector (e.g., second doped region) formed within the semiconductor substrate such that current between the connector and the emitter passes between the deep trench islands (claim 13, lines 5-10).

Regarding claims 19-39 of the instant application, which claim the same subject matter as disclosed in claims 1-23 of U.S. Patent No. 10,790,275.

Furthermore, the claims 1-23 in the U.S. No. 10,790,275 are either narrower version of the claims 18-39 of the instant application or obvious variations thereof. The facts are that the claims of the U. S. Patent No. 10,790,275 and instant application have claimed the same goal and are not distinguished from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THERESA T DOAN/Primary Examiner, Art Unit 2814